Case: 22-10127     Document: 00516528339         Page: 1     Date Filed: 10/31/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-10127
                                Summary Calendar                            FILED
                                                                     October 31, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:96-CR-76-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          A jury convicted Christopher Martinez, federal prisoner # 29153-077,
   of conspiracy to distribute cocaine and marijuana, in violation of 21 U.S.C.
   § 846, and three counts of money laundering, in violation of 18 U.S.C.
   § 1956(a)(1). He was sentenced to life imprisonment. Martinez now appeals


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10127      Document: 00516528339          Page: 2   Date Filed: 10/31/2022




                                    No. 22-10127


   the district court’s denial of his second motion for compassionate release
   pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).
          Martinez argues that compassionate release was warranted based on
   the 18 U.S.C. § 3553(a) factors and the following extraordinary and
   compelling reasons: his age, the amount of time already served, his post-
   sentencing rehabilitation efforts, sentencing disparities, the COVID-19
   pandemic, the prison’s restrictive COVID-19 policies, and legal
   developments including United States v. Booker, 543 U.S. 220 (2005),
   Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne v. United States, 570
   U.S. 99 (2013). We review the district court’s decision to deny a motion for
   compassionate release for an abuse of discretion. United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020). The district court expressly indicated that
   it considered the applicable § 3553(a) factors to determine that Martinez’s
   circumstances did not warrant relief, and Martinez has failed to demonstrate
   that the district court based its decision on an error of law or a clearly
   erroneous assessment of the evidence. See id. Because we may affirm on this
   ground, we need not consider the other bases for the district court’s denial.
   See United States v. Chacon, 742 F.3d 219, 220 (5th Cir. 2014).
          To the extent Martinez argues that prison officials have violated the
   Eighth Amendment, claims regarding prison conditions are properly
   addressable in a lawsuit brought pursuant to Bivens v. Six Unknown Named
   Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). As for his claims that
   attack the validity of his conviction, the proper vehicle to assert such claims
   is a 28 U.S.C. § 2255 motion, see Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th
   Cir. 2000), or, in rare instances, a 28 U.S.C. § 2241 motion, see § 2255(e);
   Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
          AFFIRMED.




                                         2